                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                               DELTA DIVISION

HERBERT LEE COLEMAN                                                    PETITIONER

v.                         NO. 2:19-cv-00133 JM

DEWAYNE HENDRIX                                                       RESPONDENT



                                     JUDGMENT

      Pursuant to the Order entered this day, judgment is entered for respondent Dewayne

Hendrix.

      IT IS SO ORDERED this 30th day of March, 2020.


                                        __________________________________
                                        UNITED STATES DISTRICT JUDGE
